Citation Nr: 0506718	
Decision Date: 03/09/05    Archive Date: 03/21/05

DOCKET NO.  00-22 673A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability (patella avulsion with left infrapatellar 
ligamentous injury).

2.  Entitlement to an increased rating for degenerative joint 
disease with limitation of motion of the right knee, now 
rated 20 percent. 

3.  Entitlement to restoration of a 30 percent rating for 
post-traumatic changes of the patella of the right knee, 
status post meniscal repair, now rated 10 percent.

4.  Entitlement to a rating higher than 10 percent for a 
right knee scar.

5.  Entitlement to an increased rating for a left wrist 
fracture, now rated 10 percent.


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs

WITNESSES AT HEARING ON APPEAL

Appellant and M.H.


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from March 1982 to October 
1991.

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under 
38 U.S.C.A. § 7105(a), an appeal to the Board must be 
initiated by a notice of disagreement and completed by a 
substantive appeal after a statement of the case (SOC) is 
furnished to the veteran.  In essence, the following sequence 
is required: There must be a decision by the RO, the veteran 
must express timely disagreement with the decision, VA must 
respond by explaining the basis for the decision to the 
veteran, and finally the veteran, after receiving adequate 
notice of the basis of the decision, must complete the 
process by stating his argument in a timely-filed substantive 
appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203 
(2004).

This appeal arises before the Board of Veterans' Appeals 
(Board) from an April 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska, that denied a claim for an increased rating for a 
left wrist fracture (then rated 0 percent).  The appeal also 
arises from an August 2001 rating decision that proposed to 
reduce the rating for post-traumatic changes of the right 
patella, status post medial meniscal repair, from 30 percent 
to 10 percent; in that decision, the RO also denied a claim 
for an increased rating for degenerative joint disease with 
limitation of motion of the right knee (then rated 10 percent 
disabling).  

In June 2002, the RO awarded service connection and a 10 
percent rating for a tender surgical scar of the right knee.  
The RO also increased to 10 percent the rating for a fracture 
of the left wrist, and it increased to 20 percent the rating 
for degenerative joint disease with limitation of motion of 
the right knee.  However, the RO effectuated the rating 
reduction for post-traumatic changes in the patella of the 
right knee, status post meniscal repair, from 30 percent to 
10 percent.  It also denied a claim for service connection 
for a left knee disability (patella avulsion with left 
infrapatellar ligamentous injury).  In that decision, the RO 
did award service connection for left knee pain, which it 
considered as separate from the other left knee disability 
(patella avulsion with left infrapatellar ligamentous injury.

In June 2003, the Board remanded the claim for an increased 
rating for the left wrist disability.  

The veteran continues to disagree with the reduction of the 
rating for the post-traumatic changes of the right patella, 
status post meniscal repair; with the ratings assigned for 
the degenerative joint disease with limitation of motion of 
the right knee, the right knee scar, and the left wrist 
disability; and with the denial of service connection for an 
avulsion fracture of the left knee.

The veteran testified before the Board at a hearing held at 
the RO in July 2004.  He also submitted copies of recent VA 
medical records, for which he waived initial RO 
consideration.  In an accompanying statement in support of 
claim, he also raised several new claims, which are not 
presently on appeal.

The Board notes that the RO sent the veteran a letter in May 
2004, outlining which issues were presently on appeal.  The 
Board also notes that the veteran's claims involving the 
service-connected right knee disability in effect consist of 
two components: the first is a claim for restoration of a 30 
percent rating for post-traumatic changes of the patella of 
the right knee, status post meniscal repair (now rated 10 
percent); the second is a claim for an increased rating The 
RO noted in that letter that the veteran had not perfected 
his appeal of six other issues.  The appeal presently 
consists of the issues as listed in the above caption.  

The claim for an increased rating for degenerative joint 
disease with limitation of motion of the right knee, now 
rated 20 percent disabling, is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  All of the requisite notices and assistance owed to the 
veteran have been substantially provided, and all of the 
evidence necessary for an equitable disposition of the 
veteran's claims has been obtained.

2.  The veteran's current left knee condition (patella 
avulsion with infrapatellar ligamentous injuries) is 
aggravated by his service-connected right knee disabilities.

3.  Post-traumatic changes of the patella of the right knee, 
status post meniscal repair are manifested by chronic 
recurrent subluxation and instability, with demonstrable 
effects on the veteran's walking that produce severe 
impairment.  Improvement in this disability has not been 
shown.

4.  The veteran's right knee scar is painful and tender, but 
superficial and without underlying tissue loss or functional 
impairment.

5.  The veteran's left wrist disability is manifested by a 
volar tilt of the lunate; scapholunate dissociation; possible 
fusion of the triquetrum and lunate; and demonstrable pain on 
motion.


CONCLUSIONS OF LAW

1.  The veteran's current left knee condition (patella 
avulsion with infrapatellar ligamentous injuries) has been 
aggravated by a service-connected disability.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 
(2004).

2.  The criteria for restoration of a 30 percent rating for 
post-traumatic changes of the right knee, status post 
meniscal repair, have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.105(e), 3.344(c), 4.71a, Diagnostic 
Code (DC) 5257 (2004). 

3.  The criteria for a higher rating for a scar of the right 
knee, now rated 10 percent, have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.118, DC 7804 (2002 and 
2004). 

4.  The criteria for an increase in a 10 percent rating for a 
left wrist disability have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, DC 5215 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty in the United States Marine 
Corps from March 1982 to October 1991.  Prior to service, he 
had fractured his right patella and had undergone a partial 
patellectomy.  In service, he presented with additional left 
knee problems.  In 1985, he reported bilateral knee pain.  In 
January 1987, he suffered a racquetball injury to the left 
wrist.  In October 1988, he suffered a right patella tendon 
rupture; he underwent repair of the rupture.  In 1990, he 
demonstrated significant chondromalacia of the right patella.  
The veteran also reported that he had been developing pain in 
his left knee because he was using his left knee to take up 
the load from the right knee.   

Service medical records from March and April 1987 reflect 
treatment of the veteran's left wrist.  Early in the month, 
the records noted improvement in flexion and extension, as 
well as in grip, even though he still had generalized 
discomfort in the wrist with any pressure on the palm of the 
hand or with any gripping.  He complained of pain along the 
ulnar side of the left hand in flexion at the ulnar styloid.  
Assessments were normal active range of motion, functional 
grip and pinch, and intact sensation.  Extension of the left 
wrist was 81 degrees; flexion was 76 degrees; ulnar and 
radial deviation, as well as pronation and supination, were 
within normal limits when compared to the right.  

In June 1994, while working at his job as a mail carrier, the 
veteran slipped and fell on gravel after feeling his knee pop 
and give way.  On emergency room treatment, he was found to 
have a ruptured patella tendon, and he underwent surgical 
repair of the condition.

January 1999 VA X-rays showed mild degenerative changes in 
both knees that were stable, as well as post-traumatic 
changes in the right patella.  

In April 1999, the RO increased to 30 percent the rating for 
mild degenerative joint disease, post-traumatic changes in 
the patella, right knee.

On VA examination in November 1999, the veteran complained of 
pain and occasional numbness in the left wrist, three to four 
days every week; he also had occasional stiffness and 
swelling.  In the past, the left wrist had given out twice, 
and he had dropped items.  More recently, he had been having 
occasional shooting pains in the left wrist and left hand 
numbness.  He was using a brace and Motrin, which helped 
slightly.  Flare-ups occurred three to four times per week, 
but most of the time, there was left wrist pain frequently.  
Cold weather and activity precipitated exacerbations.  He had 
no functional impairment during flare-ups.  The condition did 
not interfere with his usual occupation or daily activities, 
as he put up with the discomfort.  He stated that he was 
right-handed.  On examination, there was no soft tissue 
swelling or discoloration about the left wrist or hand.  
Palmar flexion was 0 to 75 degrees; dorsiflexion was 0 to 70 
degrees; radial deviation was 0 to 20 degrees; ulnar 
deviation was 0 to 45 degrees.  He had difficulty palmar 
flexing the wrist and hand to the 75-degree mark.  The 
diagnosis was status post fracture to the left wrist with 
episodes of musculoskeletal strain and occasional numbness in 
the left wrist.  X-rays also showed scapholunate dissociation 
with volar intercalated segment instability.

In June 2000, the veteran sought emergency room treatment for 
knee pain.  There was normal range of motion, and there was 
no evidence of weakness or a tear.  However, an MRI showed 
degenerative joint disease of the right knee.  As the veteran 
had pain on weightbearing, discomfort in certain positions, 
and difficulty with stairs, the treating doctor recommended 
orthopedic consultation to see if the veteran should continue 
with conservative measures or should undergo some other 
treatment.    

A June 2000 MRI of the right knee showed residual or 
recurrent avulsion fracture of the inferior patella, 
posterior horn medial meniscal tear, post-changes involving 
the patella and patellar tendon, and posterior lateral 
femoral condylar cartilage defect.  

In August 2000, the veteran developed a right medial meniscal 
tear.  Arthroscopy provided significant relief of the right 
knee symptoms.

He underwent VA examination in September 2000.  He reported 
give-way on a daily basis for the last few years, as well as 
frequent catching.  Functional impairment occurred on flare-
ups.  There was daily interference with activities, such as 
going up and down stairs or when putting pressure on the 
right knee.  The right knee was much larger than the left, 
with slight effusion.  He had a number of well healed scars, 
including from arthroscopy.  No drainage was noted.  The knee 
was slightly tender due to the recent operation.  He could 
flex from 10 degrees to 130 degrees, but he could not 
completely extend the right knee.  Lachman's and McMurray's 
signs were negative.  There was mild effusion and some 
difficulty ambulating ; he limped slightly favoring the right 
knee.  Diagnoses included pos-traumatic changes in the right 
patella with mild degenerative changes; status post meniscal 
repair in the right knee; history of a residual or recurrent 
avulsion fracture of the inferior patella; posterior horn 
medial meniscal tear; and changes involving the patella and 
patellar tendon in the right knee.  

In February 2001, the RO awarded a temporary 100 percent 
rating based on the August 200 surgery and the necessary 
convalescence.  See 38 C.F.R. § 4.30 (2004).  The RO also 
awarded a 30 percent rating for post-traumatic changes in the 
patella, right knee, status post meniscal repair, effective 
October 1, 2000.  See 38 C.F.R. § 4.71a, DC 5257.  In 
addition, the RO awarded service connection and a 10 percent 
rating for degenerative joint disease with limitation of 
motion of the right knee.  See 38 C.F.R. § 4.71a, DCs 5010, 
5261.  

The veteran underwent VA examination of his left knee in May 
2001.  The left knee was bothering him more than the right.  
He denied give-way symptoms in the right knee; he had only 
minimal left knee give-way symptoms.  He had no complaints of 
walking or swelling in either knee.  He took Celebrex for 
pain relief, and sleeves seemed to provide some stability.  
He reported only occasional knee pain during work, but only 
because he did not have to go up or down hills or stairs very 
frequently.  Examination of the right knee revealed a well 
healed and fairly widened anterior scar.  Also, severe portal 
scope scars were present.  He had minimal effusion.  Range of 
motion in the right knee was from 0 degrees in extension to 
130 degrees of flexion.  He had about a 3-degree extensor lag 
in the right knee.  McMurray's testing was negative.  
Cruciate and collateral ligaments were stable to testing.  He 
had minimal to moderate pain at the superior pole of the 
patella.  He had an obvious patella alta; however, the 
patella seemed to track normally, even though it remained 
high throughout the range of motion.  He also had significant 
quadriceps atrophy.  He also had evidence of bilateral 
bipartite patella inferiorly, as well as severe degenerative 
disease in the patellofemoral compartment on the right and 
moderate disease in the left.  

The examiner stated that the left knee problems stemmed from 
the 1994 patellar tendon rupture, which represented both an 
avulsion and a fracture to the synchondrosis of the bipartite 
patella, with persistent patellar pain from this episode.  
While the etiology of the left knee problem did not stem from 
the right knee disability, there was some likelihood that the 
right knee pathology could aggravate pathology in the left 
knee because he had to favor the left knee due to right knee 
problems.  The examiner also stated that the veteran did not 
have significant weakened movement against gravity or strong 
or moderate resistance; he had some fatigability with 
prolonged standing periods of activity, especially relating 
to his work.  He also had some incoordination manifested by 
give-way symptoms in his left knee, which also gave him some 
problems in the right knee.  He had painful motion with use, 
especially on stairs or when rising from a chair.  

In August 2001, the RO proposed (and notified the veteran of 
the proposal) to reduce the rating for post-traumatic changes 
in the patella, right knee, status post meniscal repair, from 
30 percent to 10 percent.  At the same time, it continued the 
current 10 percent rating for degenerative joint disease with 
limitation of motion of the right knee.

The veteran underwent a VA examination of his knees in 
September 2001.  The examiner noted recent right knee surgery 
in August 2000, as well as left knee problems since a 
patellar tendon rupture in 1994.  The veteran described 
constant pain with swelling; walking hurt every day, and it 
constantly bothered him, especially on stairs.  He described 
having to walk sideways and going down slopes carefully.  He 
also described some swelling, fatigability, and lack of 
endurance.  He had difficulty with prolonged activity after 
two hours of walking.  He used a brace as often as possible.  
He had special shoes with inserts.  There was no inflammatory 
arthritis at present.  He could perform his job, but with 
difficulty.  

On examination, active range of motion was 120 degrees on the 
right and 130 degrees on the left.  On the right, he had pain 
and crepitation throughout the range of motion.  He had 
previously documented scars measuring 20 centimeters over the 
right patella and 8 centimeters over the left patella.  His 
patellae were elevated; on the right, any motion caused pain.  
He had a minimum amount of effusion and significant 
quadriceps atrophy bilaterally.  He did not have any focal 
neurosensory deficit.  No ankylosis was present.  There was 
no objective evidence of edema, effusion, or instability, 
weakness, or tenderness; however, he had a very slow, 
lurching gait.  Prior X-rays showed degenerative arthritis 
with significant right knee pathology (avulsion fracture, 
inferior patella, posterior horn medial meniscal tear, 
postoperative changes between the patella and the patella 
tendon with posterior lateral femoral condylar cartilage 
defect).  The impressions were bilateral knee pain with 
fracture of the patella; patella rupture on the left side 
with chronic pain and supervening early arthritis bilaterally 
with MRI changes on the right of the fractured inferior 
patella posterior horn medial meniscal tear and posterior 
lateral femoral condylar defect that had been operated on the 
right.  X-rays showed dystrophic calcification that could 
represent an old injury to the left infrapatellar ligament 
with subsequent healing and dystrophic calcification.  This 
was also present on the right side, and the arthritis was 
mainly determined by the dystrophic calcification at the 
present time.  The veteran had pain with activity, but no 
incoordination.  With any repetitive work, he had increased 
pain and fatigue.  He did not have any weakened movement 
against gravity, but he had fatigability within two hours of 
prolonged activities.  The examiner also commented on the 
etiology of the left knee condition.  The examiner stated the 
left knee diagnosis was now patella avulsion in 1994 with 
left infrapatellar ligamentous injuries with dystrophic 
calcification on the left.  As based on X-ray and 
examination, the right knee condition had aggravated the left 
knee condition, although it was not directly its cause.  The 
percentage of aggravation was impossible to assess; but a 
reasonable estimate was between 30 an 40 percent.  

The veteran testified before the RO in October 2001 that his 
right knee condition was painful and was worsening.  He 
described difficulties with his job.  

On VA joints examination in December 2001, the veteran 
reported of left wrist pain, which went up to the elbow and 
was worse in cold weather.  He sated that he was right-
handed.  Motrin and a brace occasionally helped.  Flare-ups 
occurred with cold weather and activity.  He had difficulty 
with grip and with use of his left hand and sometimes would 
drop things.  Examination showed no soft tissue swelling or 
discoloration about the left wrist.  He could dorsiflex the 
left wrist from 0 degrees to 60 degrees; he could palmar flex 
from 0 degrees to 60 degrees.  Radial and ulnar deviation 
were from 0 degrees to 20 degrees and from 0 degrees to 45 
degrees, respectively.  The diagnoses were episodes of 
tendonitis in the left wrist and scapholunate dissociation of 
the left wrist.  The examiner also commented that he had 
considered the criteria of DeLuca v. Brown, 8 Vet. App. 202, 
204-7 (1995).  The veteran arrived at the previously 
mentioned range of motion limitations with dorsiflexion and 
palmar flexion without difficulty.  He complained of some 
left wrist pain, and he showed mild fatigability, but not any 
incoordination or weakness.  

On VA scars examination in December 2001, it was noted that 
he had a scar over the right knee as a result of 1988 surgery 
for a patellar tendon injury in service.  He described some 
tenderness of the scar itself.  Examination revealed an 8.5 
inch well healed scar that was slightly lighter and darker 
with variations over the anterior aspect of the right knee.  
No underlying tissue loss or major disfigurement in the form 
of tissue loss was noted.  However, the veteran felt that it 
was unsightly.  He did not seem to have any limitation of 
function from the scar, and there was no inflammation, edema, 
or keloid formation.  The diagnosis was mildly tender scar of 
the right knee secondary to a patellar tendon repair.

VA medical records from 2002 reflect treatment for bilateral 
knee pain, including catching in the left knee that was 
similar to the right knee; impressions included bilateral 
arthritis that was primarily patellofemoral.  Treatment 
included bilateral medication injections.  

On VA orthopedic clinic treatment in February 2002, he 
reported catching symptoms, particularly while at work and 
going up and down stairs; he denied giving-way symptoms.  He 
had marked atrophy of the right quadriceps muscle, patellar 
tenderness to palpation over the patellar tendon, and 
clicking when the patella was displaced medially and 
laterally.  

On VA consultation in March 2002, the veteran complained of 
bilateral knee pain with popping, clicking, aching, 
occasional sharp pain under both knee caps, and occasional 
knee swelling.  Findings included bilateral patellofemoral 
syndrome, with poor patellar alignment and lateral glide of 
the patella with quad contraction.  

A May 2002 MRI of the left knee showed an avulsion fracture 
of the inferior pole of the patella with post-surgical 
changes suggesting prior surgical repair that had probably 
failed.  X-rays showed probable old right and left 
infrapatella ligamentous injuries.  Dystrophic calcification 
on the right patella was possibly related to injury of the 
right infrapatellar ligament and possible rupture with 
subsequent development of dystrophic calcification.  On the 
left knee, there was similar dystrophic calcification that 
could represent old injury to the left infrapatellar ligament 
with subsequent healing and dystrophic calcification.  

In June 2002, the RO effectuated the proposed rating 
reduction for post-traumatic changes of the right knee, 
status post meniscal repair, effective October 1, 2002.  The 
RO also increased to 20 percent the rating for degenerative 
joint disease with limitation of motion of the right knee.  
The RO also awarded service connection for left knee "pain" 
under the diagnostic code for bursitis.  See 38 C.F.R. 
§ 4.71a, DC 5019 (2004).  

The veteran received orthopedic treatment in July 2002 for 
right and left knee pain.  Patellar tendon ruptures had 
occurred and been repaired (1988 on the right and 1994 on the 
left).  The veteran indicated that Palumbo bracing had helped 
"mildly."  However, extensive physical therapy had offered 
no relief.  On examination, he could do bilateral straight 
leg raises.  He had positive patellar grind test and positive 
J signs bilaterally.  He had clear attenuation of both medial 
retinacular ligaments.  He had no palpable defects in either 
of his patellar tendons.  He had palpable "clunk" with full 
extension of the right knee, which suggested that the patella 
was leaving the trochlear groove proximally.  Old X-rays 
showed clear bilateral patellar alta with indications of 
evulsion-type fractures to the inferior poles of both 
patellae.  The assessment was continued pain, status post 
bilateral patellar tendon repairs.  The treating doctor felt 
that all conservative therapies had been exhausted.  

On VA orthopedic consultation in August 2002, the veteran was 
seen for continued pain status post bilateral patellar tendon 
repairs.  Bracing and other conservative therapies had 
failed.  No surgical treatment was recommended; any type of 
surgeries to "lengthen him" would in fact cause more pain.  
The treating doctor commented that the veteran's job as a 
mail carrier was aggravating the problem, in that walking and 
constant grinding of the patella on stairs was bothering him; 
while he was "okay" when standing still on his feet, the 
doctor stated that a job with less walking was more 
appropriate for the veteran.  

On primary care clinic evaluation in October 2002, the 
veteran reported knee problems, but he denied any other joint 
or muscle problems.  The assessments included chronic back 
and joint pain from previous football injuries.  

April 2003 VA X-rays showed right knee patella alta with 
possible post-traumatic change of the patella; proximal 
patellar tendon ossification bilaterally; and well maintained 
joint spaces with no effusion bilaterally.

In September 2003, the veteran reported continuing left wrist 
and bilateral knee pain.  There was appropriate range of 
motion of the extremities.  Two scars, from past surgeries, 
were on both knees.  There was tenderness to palpation of the 
left wrist.  However, there was o decrease in strength, and 
motor and sensory functions were intact.  There was no thenar 
atrophy, swelling, or effusion.  He received a wrist brace 
and was encouraged to continued using non-steroidal anti-
inflammatory medications.  

He complained of left wrist pain in October 2003, mostly when 
he pushed with the palm of his hand on a surface, not 
particularly when moving his hand in one direction or 
another; thus, he did not complain of stiffness or loss of 
range of motion.  He only reported deep joint pain and some 
numbness and tingling in his fingertips after holding mail 
for some time.  He also complained of some right knee pain, 
worse on walking during mail deliveries.  The pain was deep 
within the knee joint, without radiation or restriction of 
joint movement.  

Later that same month, on examination, he had mild tenderness 
over the ulnar aspect of the left wrist.  He had full 
flexion, extension, and radial and ulnar deviation; but he 
had pain at the end points of all these maneuvers.  X-rays 
showed a scapholunate dissociation with a volar instability 
type pattern.  A lidocaine injection gave symptomatic relief.  
The treating doctor discussed posterior interosseous nerve 
resection versus wrist flexion.  However, the veteran did not 
desire surgery because he felt that nerve resection would 
avoid the true problems because the disease would progress 
even though he would not feel it; the examiner stated that 
this was partially true in that nerve resection would avoid a 
wrist fusion by denervation.  X-rays showed a volar tilt of 
the lunate, possibly secondary to volar intercalated 
segmental instability; scapholunate dissociation; possible 
fusion of the triquetrum and lunate, either congenital or 
traumatic.  

In December 2003, the veteran complained of recent burning 
and aching pain in his left wrist.  

A May 2004 VA MRI of the right knee showed advanced patellar 
tendinopathy with marked patella alta and chronic lateral 
subluxation, lateral subluxation of the quadriceps tendon, 
degenerative fibrillation of the posterior horn of the medial 
meniscus, mild patellar femoral and lateral compartment 
degenerative joint disease, and moderate right knee joint 
effusion.  

According to a June 2004 physical examination, he had no 
change in left wrist symptoms; he had been seeking 
adjustments in a brace, and he was not wearing the brace on 
examination.  His right knee pain was also unchanged.  Pain 
was intermittent and severe as 8 out of 10.  On examination, 
his left wrist was tender, and his right knee had a click on 
full extension.  The assessments included a stable left wrist 
and significant pathology of the right knee; he was referred 
to orthopedics for possible revision and repair.  

A July 2004 VA X-ray of the knees showed ossifications in the 
region of the patellar tendon bilaterally; otherwise, 
however, the knees were normal.  There was no definite joint 
effusion, and the medial and lateral compartments of the 
knees appeared normal.  

A July 2004 VA orthopedic consultation note described the 
veteran's problems with his patellofemoral joints, including 
significant lateral subluxations of both patellae.  The 
examiner stated that "there was not a good answer for him 
short of total knee replacements."  The examiner also noted 
that the veteran's case had been "presented in conference" 
at the medical center; the consensus was that his condition 
had to be treated symptomatically.  The examiner confirmed 
the presence of lateral subluxations (but not patellar 
dislocation) and patellofemoral joint arthritis.  On 
examination, the veteran walked with an antalgic gait.  He 
had crepitus of the right knee with range of motion of the 
patellofemoral joint.  He had pain at the inferior and 
superior pole of his patella.  The patella did not sublux 
medially or laterally on examination.  He had a very 
thickened patellar tendon.  His examination was essentially 
the same on the left knee.  The pertinent assessment was 
bilateral patellofemoral disorder secondary to a history of 
patellar tendon ruptures.  The examiner also recommended 
further evaluation.  The condition was a significant problem, 
but not one that is not handled with immediate surgery.  The 
treating doctor stated that the veteran might be on the way 
to a total knee arthroplasty, but that other realignment 
procedures might be feasible.  The treating doctor also noted 
that the cartilage was denuded from the patella and the 
femur.  Finally, the doctor injected the right knee with 
medication.  

The veteran testified before the Board in July 2004 that the 
right knee scar was tender and disfiguring. He stated that 
his right knee was in constant pain; it affected his ability 
to use stairs.  He described giving out and popping of the 
joint every day, as well as instability and loss of balance; 
coming down "sideways" relieved some of the pain and 
problems.  He indicated that he walked 20 miles daily.  He 
also had right knee swelling.  He now wore two metal braces 
to assist in walking.  He related being told by a doctor very 
recently that he was too young for a right knee replacement.  
He stated that his condition had worsened since a hearing in 
2001.  With regard to the left wrist, he described shooting 
pain associated with his employment as a mail carrier, which 
required him to hold bundles of mail; he sometimes would drop 
the mail.  He reported having been fitted for a brace, which 
required adjustment.  He also had some loss of grip strength 
and some arthritic pain in the left wrist.  As for the left 
knee, he indicated that he had left knee pain, which was 
related to his service-connected right knee disability; the 
pain had started about seven years ago.

II.  Analysis

A.  Service connection for a left knee disability

The Board will first address the veteran's claim for service 
connection for a left knee disability (patella avulsion with 
left infrapatellar ligamentous injury).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  The United 
States Court of Appeals for the Federal Circuit has held that 
"a veteran seeking disability benefits must establish . . . 
the existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000); see also D'Amico v. West, 
209 F.3d 1322, 1326 (Fed. Cir. 2000); Maggitt v. West, 202 
F.3d 1370, 1375 (Fed. Cir. 2000).

Entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service.  38 U.S.C.A. 
§§ 1110, 1113; 38 C.F.R. § 3.303(a).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Alternatively, the nexus between service 
and the current disability can be satisfied by medical or lay 
evidence of continuity of symptomatology and medical evidence 
of a nexus between the present disability and the 
symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); 
Savage v. Gober, 10 Vet. App. 488, 495 (1997).

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected as well, and when service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a).

Additionally, when aggravation of a disease or injury for 
which service connection has not been granted is proximately 
due to, or the result of, a service connected condition, the 
veteran shall be compensated for the degree of disability 
over and above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en 
banc).

First, the service medical records do not show an actual 
injury to the left knee during service.  However, by the time 
of his separation from service, the veteran was reporting 
left knee pain, which he attributed to his having to 
compensate for functional impairment arising from his in-
service right knee disability.  

Only several years after service the veteran suffered a 
ruptured patella tendon, for which he underwent surgical 
repair.  Since then, he has continued to suffer from 
residuals of that left knee condition.

The issue is whether the post-service left knee problems are 
attributable to the veteran's service or to any aspect 
thereof, such as another service-connected disability (such 
as the right knee disability).  The May 2001 VA examination 
stated that the left knee problems stemmed from the 1994 
patella tendon rupture; the examiner opined that the service-
connected right knee disability did not cause the left knee 
problems.  However, that examination also opined that the 
service-connected right knee disability could aggravate the 
pathology in the left knee because the veteran had been 
favoring the left knee due to the right knee problems.  The 
September 2001 VA examination found that the veteran now had 
left knee patella avulsion in 1994 with left infrapatellar 
ligamentous injuries with dystrophic calcification on the 
left; the examination concluded that the right knee 
disability had aggravated the left knee condition, even 
though it had not been its actual cause, just as the May 2001 
VA examination had similarly concluded.  The September 2001 
VA examination also gave a "best-guess" estimate that the 
degree of aggravation was about 30 to 40 percent.

The Board concludes that the veteran's left knee condition 
bears a relationship to his service-connected right knee 
disabilities.  The left knee problems first surfaced only a 
few years after separation from service, and there is 
competent medical evidence that the right knee disabilities 
have at least aggravated the left knee problems.  The Board 
notes that the veteran is already service-connected for left 
knee pain under the diagnostic code for bursitis, see 
38 C.F.R. § 4.71a, DC 5019, and that the RO has denied 
service connection for patella avulsion of the left knee.  
However, service connection solely for left knee pain or 
bursitis does not fully recognize the effects of the service-
connected right knee disabilities on the veteran's overall 
left knee problems.  Accordingly, the Board concludes that 
the veteran's left knee diagnosis (patella avulsion with left 
infrapatellar ligamentous injuries and dystrophic 
calcification on the left) is related to the service-
connected right knee disabilities by aggravation.  See 
38 C.F.R. § 3.310; Allen, supra.





B.  Restoration of 30 percent rating for post-traumatic 
changes of the right knee   

The Board will now address the veteran's claim for 
restoration of a 30 percent rating for post-traumatic changes 
of the patella of the right knee, status post meniscal repair 
(now rated 10 percent).

Effective October 1, 2000, a 30 percent rating was assigned 
for post-traumatic changes of the right knee, status post 
meniscal repair.  In August 2001, the RO proposed to reduce 
the 30 percent rating to 10 percent; the RO notified the 
veteran of the proposed reduction.  In June 2002, the RO 
effectuated the proposed rating reduction, effective October 
1, 2002.

Congress has provided that a veteran's disability rating 
shall not be reduced unless an improvement in the disability 
is shown to have occurred.  38 U.S.C.A. § 1155 (West 2002).  
Generally, when reduction in the evaluation of a service-
connected disability or employability status is contemplated 
and the lower evaluation would result in a reduction or 
discontinuance of compensation payments, a rating proposing 
the reduction or discontinuance will be prepared setting 
forth all material facts and reasons.  The beneficiary must 
be notified at his or her latest address of record of the 
contemplated action and be furnished detailed reasons 
therefor.  The beneficiary must be given 60 days for the 
presentation of additional evidence to show that compensation 
payments should be continued at the present level.  38 C.F.R. 
§ 3.105(e) (2004).

A reduction in an assigned disability rating, which has been 
in effect for fewer than five years, is permissible (upon 
compliance with various due process requirements) where 
medical examination reveals there has been improvement in the 
service-connected disability.  38 C.F.R. §§ 3.105(e), 
3.344(c).  The Board further notes that since the veteran's 
30 percent rating for this particular right knee disability 
(post-traumatic changes of the patella of the right knee, 
status post meniscal repair) was in effect for fewer than 
five years, the provisions of 38 C.F.R. § 3.344(a), (b) 
(2004) do not apply.  See 38 C.F.R. § 3.344(c) (2004); see 
also Brown v. Brown, 5 Vet. App. 413 (1993).

In cases in which 38 C.F.R. § 3.344(a) is inapplicable, the 
VA must give consideration to 38 C.F .R. § 4.1 (2004) (each 
disability must be viewed in relation to its history); 38 
C.F.R. § 4.2 (2004) (examination reports to be interpreted in 
light of the whole recorded history and requires 
consideration of each disability from the point of view of 
the veteran working or seeking work); 38 C.F.R. § 4.10 (2004) 
(requiring determination of the ability of the affected part 
of the body to function under the ordinary conditions of 
daily life, including employment); and 38 C.F.R. § 4.13 
(requiring the rating agency to assure itself, when any 
change in evaluation is to be made, that there has been an 
actual change in the condition, for better or worse, and not 
merely a difference in the thoroughness of the examination or 
in use of descriptive terms).  See Faust v. West, 13 Vet. 
App. 342, 350 (2000); Brown, 5 Vet. App. at 420-21.

It is the VA's responsibility "in any rating-reduction case 
to ascertain, based upon review of the entire recorded 
history of the condition, whether the evidence reflects an 
actual change in the disability and whether the examination 
reports reflecting such change are based upon thorough 
examinations" and that "not only must it be determined that 
an improvement in a disability has actually occurred but also 
that that improvement actually reflects an improvement in the 
veteran's ability to function under the ordinary conditions 
of life and work."  Brown, 5 Vet. App. at 421.  The VA does 
not err in considering nonmedical evidence in rating 
reduction cases.  See Faust, 13 Vet. App. at 350.

In this case, the 30 percent rating for the particular right 
knee disability (post-traumatic changes of the right knee, 
status post meniscal repair) was in effect from October 2000 
to October 2002, that is, for only two years.  This 
particular disability is rated under 38 C.F.R. § 4.71a, DC 
5257, which pertains to recurrent subluxation or lateral 
instability of the knees.  

The veteran is also service-connected for degenerative joint 
disease with limitation of motion of the right knee, which is 
rated 10 percent disabling under 38 C.F.R. § 4.71a, DCs 5010 
and 5261.  Separate ratings are permissible for arthritis 
with limitation of motion of a knee (38 C.F.R. § 4.71a, DCs 
5003, 5010) and for instability of a knee (38 C.F.R. § 4.71a, 
DC 5257).  See VAOPGCPREC 9-98 (Aug. 14, 1998) ;VAOPGCPREC 
23-97 (July 1, 1997).  As that is a separate matter, the 
Board will only address the criteria under DC 5257 as they 
pertain to the claim for restoration of the 30 percent rating 
for that right knee disability.

Recurrent subluxation or lateral instability of a knee is 
rated 10 percent when slight, 20 percent when moderate, and 
30 percent when severe.  38 C.F.R. § 4.71a, DC 5257.

On the May 2001 VA examination, the veteran denied give-way 
symptoms on the right knee, and he described stability when 
wearing sleeves.  His ligaments were also stable to testing.  
Also, while he had an obvious patella alta, the patella 
seemed to track normally, even though it remained high 
throughout the range of motion.  However, on VA examination 
in September 2001, there was evidence of serious effects on 
the veteran's walking (such as the need to walk sideways or 
to exercise caution on slopes); he also indicated that he 
could perform his job, but with difficulty.  On examination, 
his patellae were elevated, and any motion caused pain, and 
there was quadriceps atrophy.  Also, a May 2004 VA MRI of the 
right knee showed advanced patellar tendinopathy with marked 
patella alta, chronic lateral subluxation, and lateral 
subluxation of the quadriceps tendon.  Finally, evidence from 
mid-2004 indicates that the veteran's case has been presented 
to a "medical conference" at a VA medical facility and that 
the consensus of that presentation was to treat the 
disability symptomatically; it has been recently noted that 
the veteran may well be on the way to a total knee 
arthroplasty, even though the feasibility of more 
conservative therapies must be addressed first.  The recent 
medical evidence also confirms the presence of subluxation; 
his impairment has been described as significant.

The above evidence of functional impairment, muscular atrophy 
and chronic subluxation confirms that the veteran's post-
traumatic changes of the right knee are severe.  Although the 
Board understands the initial basis for the proposed rating 
reduction by the RO, the later evidence has shown that the 
veteran's right knee condition has not shown "improvement" 
in the service-connected disability.  See 38 C.F.R. §§ 
3.105(e), 3.344(c).  At the very least, the evidence is in 
equipoise, in which case, on application of the "benefit-of-
the-doubt" doctrine, restoration of the 30 percent rating 
for post-traumatic changes of the right knee, status post 
meniscal repair would still be warranted.  Thus, the 30 
percent rating for this particular right knee disability is 
restored.

C.  Evaluation of service-connected disabilities

The Board will now address the veteran's claims involving the 
ratings assigned for a right knee scar (now rated 10 percent) 
and a left wrist fracture (also rated 10 percent).  

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based as far as practical on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2004).  Separate diagnostic codes identify the 
various disabilities.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2004).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2004).  Also, when making determinations as to 
the appropriate rating to be assigned, VA must take into 
account the veteran's entire medical history and 
circumstances.  See 38 C.F.R. § 4.1 (2004); Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994). 

However, the veteran timely appealed the rating initially 
assigned for the right knee scar disability on the original 
grant of service connection.  Thus, with regard to the right 
knee scar disability, the Board must consider entitlement to 
"staged ratings" for different degrees of disability since 
the original grant of service connection.  See Fenderson v. 
West, 12 Vet. App. 119, 125-26 (1999).


1.  Right knee scar

A 10 percent rating has been assigned for a tender scar of 
the right knee under 38 C.F.R. § 4.118, DC 7804 (2004) since 
September 4, 2001.  The RO has considered and notified the 
veteran of both the old and the new versions of the relevant 
criteria.  The Board's following decision results in no 
prejudice to the veteran in terms of lack of notice of the 
regulatory revisions.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

During the pendency of this appeal, regulatory changes 
amended the VA Schedule for Rating Disabilities, 38 C.F.R. 
Part 4 (2004), including, effective August 30, 2002, the 
rating criteria for evaluating skin disorders, such as scars.  
See 67 Fed. Reg. 49,590-49,599 (July 31, 2002).  Therefore, 
the Board will evaluate the veteran's claim under both the 
old criteria in the VA Schedule for Rating Disabilities and 
the current regulations.  In a recent opinion, however, the 
VA's Office of General Counsel determined that the amended 
rating criteria, if favorable to the claim, can be applied 
only for periods from and after the effective date of the 
regulatory change.  The Board can apply only the prior 
regulation to rate the veteran's disability for periods 
preceding the effective date of the regulatory change.  See 
VAOPGCPREC 3-00 (Apr. 10, 2000).

The scar from the veteran's service-connected right knee 
disabilities is best evaluated under 38 C.F.R. § 4.118, DC 
7804 (2002 and 2004) for a scar that is superficial and 
painful on examination.  The scar is not located on the head, 
face, or neck.  See 38 C.F.R. § 4.118, DC 7800 (2002 and 
2004).  It did not result from a burn injury.  See 38 C.F.R. 
§ 4.118, DCs 7801 and 7802 (2002).  It is not deep 
(underlying soft tissue damage) or causes limited motion.  
See 38 C.F.R. § 4.118, DC 7801 (2004).  It does not cover an 
area of at least 144 square inches.  See 38 C.F.R. § 4.118, 
DC 7802 (2004).  It is not poorly nourished or ulcerated.  
See 38 C.F.R. § 4.118, DC 7803 (2002).  Nor is it unstable 
(frequent loss of skin covering).  See 38 C.F.R. § 4.118, DC 
7803 (2004).

Under the older criteria, a 10 percent rating is warranted 
for a superficial scar that is tender and painful on 
objective demonstration.  38 C.F.R. § 4.118, DC 7804 (2002).  
Under the newer criteria, effective August 30, 2002, a 10 
percent rating is warranted for superficial scars that are 
painful on examination.  38 C.F.R. § 4.118, DC 7804 (2004).  
Under both versions of the relevant criteria, a 10 percent 
rating is the maximum available rating.  

On VA examination in September 2001, it was noted that the 
veteran had a previously documented scar on his right patella 
that measured 20 centimeters.  The December 2001 VA scars 
examination likewise identified an 8.5 inch well healed scar 
over the anterior aspect of the right knee.  However, there 
was no underlying tissue loss, major disfigurement, 
limitation of function due to the scar, inflammation, edema, 
or keloid formation.  The current diagnosis is a mildly 
tender scar of the right knee.  He also has portal scars from 
right knee arthroscopy.  The veteran has testified that the 
right knee scar is tender and disfiguring.  However, as noted 
above, the 10 percent rating now in effect is the maximum 
available rating for a superficial scar without underlying 
tissue loss that is painful on examination.  Other aspects of 
the veteran's right knee disabilities, including limitation 
of motion, have been rated separately, and there is no 
limitation of motion due to the scar itself.  Therefore, no 
higher rating is available for the right knee scar. 

2.  Left wrist fracture

The veteran's service-connected left wrist fracture has been 
rated 10 percent disabling since August 31, 1999.

The veteran's left wrist disability includes symptoms such as 
tenderness; he also wears a wrist brace, and has stated that 
he has dropped mail on several occasions in his job as a mail 
carrier because of his left wrist disability.  However, 
recent VA treatment records (September 2003) show no decrease 
in strength or problems with motor or sensory function.  
October 2003 VA X-rays show a volar tilt of the lunate, 
possibly secondary to volar intercalated segmental 
instability; scapholunate dissociation; and possible fusion 
of the triquetrum and lunate, which could be either 
congenital or traumatic.  He also has demonstrable pain on 
some left wrist motions.  While thee has been some discussion 
of nerve resection as a possible treatment option as recently 
as October 2003, that treatment was not geared toward the 
underlying "true problems" and does not appear to reflect 
actual involvement of any neurological injury to the left 
wrist.

In any event, the maximum rating for limitation of motion of 
the wrist is 10 percent, and such is assigned when 
dorsiflexion is less than 15 degrees or where palmar flexion 
is limited in line with the forearm.  38 C.F.R. § 4.71a, DC 
5215.  As the veteran is already in receipt of the highest 
allowable rating under DC 5215, an increased rating is not 
permissible under DC 5215.  

The Board has also considered whether an increased rating 
might be available under a different diagnostic code.  A 
rating in excess of 10 percent for a wrist disability is 
available only where it is shown that there is wrist 
ankylosis of a specified degree.  38 C.F.R. § 4.71a, DC 5214 
(2004).  Ankylosis is immobility and consolidation of a joint 
due to disease, injury, surgical procedure.  Shipwash v. 
Brown, 8 Vet. App. 218, 221 (1995); Nix v. Brown, 4 Vet. 
App. 462, 465 (1993).  It is also defined as stiffening or 
fixation of a joint as the result of a disease process, with 
fibrous or bony union across the joint.  Dinsay v. Brown, 
9 Vet. App. 79, 81 (1996).  In this case, there is no such 
ankylosis; thus, DC 5214 is not applicable.  Thus, no 
increased rating is available for the veteran's left wrist 
disability.  

D.  Veterans Claims Assistance Act of 2000

The Board has also considered whether the VA has complied 
with all extant laws and regulations governing the duty to 
notify and to assist a claimant.  On November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5103 & 5107 (West 2002), was signed into law.  
This enhanced the notification and assistance duties of the 
VA to claimants.  

Recently, in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
the United States Court of Appeals for Veterans Claims 
(Court) held that 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) (2004) apply to cases pending before VA on 
November 9, 2000, even if the initial agency of original 
jurisdiction decision was issued before that date; and (2) 
that a claimant must be given notice in accordance with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) before an 
initial unfavorable decision is issued.  Section 3(a) of the 
VCAA (also 38 U.S.C.A. § 5103(a)) and 38 C.F.R. § 3.159(b)(1) 
require that, upon receipt of a complete or substantially 
complete application, the VA must notify the claimant and any 
representative of any information and any medical or lay 
evidence not previously provided to the VA that is necessary 
to substantiate the claim; this notice requires the VA to 
indicate which portion of that information and evidence is to 
be provided by the claimant and which portion the VA will 
attempt to obtain on the claimant's behalf.  

In Pelegrini, the Court appears to have held, in part, that a 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant 's 
possession that pertains to the claim, or something to the 
effect that the claimant should "give us everything you've 
got pertaining to your claim(s)."  The Court stated that 
this new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  

In this case, the initial unfavorable decision was in January 
2002, that is, after the VCAA's enactment on November 9, 
2000.  However, even under Pelegrini, the notices regarding 
the veteran's claims informed him of the bases for the 
relevant decisions, what types of evidence would be needed, 
and how the evidence would be secured.  The Board also 
concludes that any defect that may exist with regard to the 
timing of the VCAA notice to the veteran was harmless because 
of the extensive, thorough, and informative notices provided 
to him throughout the adjudication.  

The VA has informed the veteran of all applicable laws and 
regulations, what types of evidence are needed to support his 
claims, who is responsible for securing items, and the need 
for any other evidence that the veteran may have in his 
possession.  

Moreover, the VA's thorough notices of all matters required 
by the VCAA and its regulatory progeny throughout this 
adjudication have cured any defects involving notice of the 
provisions of the VCAA or the timing of such notice.  The RO 
sent the veteran correspondence in March 2003, and June 2003; 
statements of the case in October 2000 and January 2003; and 
supplemental statements of the case in June 2003, July 2003, 
August 2003, and December 2003.  The correspondence and 
adjudicative documents discussed specific evidence and the 
particular legal requirements applicable to the veteran's 
claims.  Taken together, all of these documents discussed the 
evidence considered and the pertinent laws and regulations, 
including provisions of the VCAA and the reasons for the RO's 
decision.  There can be no harm to the veteran, as the VA has 
made all efforts to notify and to assist the veteran with 
regard to the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the more general notice of the need for any evidence in 
the veteran's possession.  Thus, the VA has satisfied its 
"duty to notify" the veteran.

Through discussions in correspondence, the rating decision, 
the statement of the case, and the supplemental statement of 
the case, the VA has informed the veteran of the evidence 
necessary to substantiate his claims.  He has been informed 
of his and the VA's respective responsibilities for providing 
evidence.  

The VA has undertaken all reasonable efforts to assist the 
veteran in securing all evidence and has satisfied its duty 
to assist under the VCAA.  The Board finds that the VA has 
satisfied both the notice and duty to assist provisions of 
the law.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  


ORDER

Service connection for patella avulsion with left 
infrapatellar ligamentous injuries of the left knee is 
granted.

Restoration of a 30 percent rating for post-traumatic changes 
with limitation of motion of the right knee is granted.

A higher rating for a scar of the right knee is denied.

An increased rating for a left wrist disability is denied.


REMAND

Additional development is needed with regard to the claim for 
an increased rating for degenerative joint disease with 
limitation of motion of the right knee, now rated 20 percent 
disabling.

First, the veteran has testified at a Board hearing that his 
right knee disability is worse now than before.  Second, the 
evidence appears to show more significant impairment since 
the last formal VA compensation examination from 2001.  The 
possibility of a total right knee arthroplasty has been 
broached, but at present, more conservative therapies are 
being pursued.  Nevertheless, there is evidence that the 
veteran has a right knee disability of such significant 
impairment that his case has been presented to a medical 
conference at a VA medical facility.  

In light of this evidence, the Board is of the opinion that a 
more recent VA examination is needed to assess the current 
nature and severity of his service-connected right knee 
disability (degenerative joint disease with limitation of 
motion of the right knee).  In addition, in light of the 
ongoing nature of the veteran's treatment for the right knee, 
the RO should obtain all of the veteran's recent VA medical 
treatment records that have not yet been associated with the 
claims folder.

Accordingly, the case is REMANDED to the RO, via the AMC, for 
the following actions:

1.  The RO should obtain copies of all 
VA medical records pertaining to 
treatment of the veteran's right knee 
from July 2004 to the present.

2.  The RO should schedule the veteran 
for a VA examination to assess the 
current nature and severity of his 
service-connected right knee 
disabilities.  The claims folder should 
be provided to the examiner.  The 
examiner should conduct all necessary 
tests and procedures, including X-rays 
and MRIs of the right knee.  The 
examiner should discuss all impairments 
associated with the veteran's right knee 
disabilities, including the degenerative 
joint disease with limitation of motion 
of the right knee, including all ranges 
of motion and all functional impairment 
due to pain, flare-ups, weakness, 
incoordination, fatigability, or 
excessive use.  See 38 C.F.R. §§ 4.40, 
4.45 and 4.59 (2004); DeLuca v. Brown, 8 
Vet. App. 202, 204-7 (1995). 

3.  Upon completion of the foregoing, 
the RO should then readjudicate the 
veteran's claim for an increased rating 
for degenerative joint disease with 
limitation of motion of the right knee, 
now rated 20 percent disabling.  If the 
decisions remain adverse to the veteran, 
the RO should provide him and his 
representative with a supplemental 
statement of the case and the 
appropriate opportunity to respond 
thereto.  Thereafter, the case should be 
returned to the Board for further 
review, as appropriate.

The veteran has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be treated 
expeditiously.  Claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled expeditiously.  See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).

	                     
______________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


